Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 112, 102 and 103 (or as subject to pre-AIA  35 U.S.C. 112, 102 and 103) or its application in selecting appropriate form paragraphs is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and/or the rationale supporting the rejection, would be the same under either status.  In addressing the rejection ground, each claim may not have been separately discussed to the extent the claimed features are the same as or similar to the previously-discussed features; the previous discussion is construed to apply for the other claims in the same or similar way.

DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed March 4, 2022 is acknowledged.  
Claims 8-20 drawn to the non-elected invention(s) have been withdrawn from examination for patentability.  

Specification
The disclosure is objected to because of the following informalities: the first paragraph of the specification mentioning the prior filed application(s) should be amended to indicate the issued status.  
Appropriate correction is required.

Claim Objections
Claims 1-3 and 5-7 are objected to because of the following informalities: the terms “latch circuit”, “latch circuits”, “first and second latch circuits”, “first latch circuit”, and “second latch circuit” in claims 1-3 and 5-7 should be changed for consistency with previously recited terms “master latch” and “slave latch”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 6 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  In claim 6, the term “the at most two transistors” lacks proper antecedent basis.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of [pre-AIA ] 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9,923,552 to Blutman.
With respect to claim 1, Blutman discloses in Fig. 2 a method to operate a flip-flop circuit, comprising:
receiving a scan-in signal and a data signal (e.g., 502 selecting between data signal D and scan-in signal SI in Fig. 5, without the additional w/o R’ and S’ input circuitry in Fig. 2 circuit, may be incorporated alone in the Fig. 2 circuitry according to Col. 8 ll. 6-7);
selectively coupling (e.g., SE controlling 502) either the scan-in signal or the data signal to coupled master (e.g., 206) and slave (e.g., 208) latches;
based on a clock signal (e.g., CK), selectively activating either the master latch (e.g., 206) or the slave latch (e.g., 208) so as to latch the scan-in signal (e.g., SI in Fig. 5) or the data signal (e.g., D) as an output signal (e.g., Q) of the flip-flop circuit (e.g., Fig. 2).
With respect to claim 2, the master latch circuit (e.g., 206) includes a pair of cross-coupled OR-AND-Inverter (OAI) logic gates (as shown in Fig. 2), and the slave latch circuit (e.g., 208) includes a pair of cross-coupled AND-OR-Inverter (AOl) logic gates (as shown in Fig. 2), wherein the master and slave latch circuits (e.g., 206 and 
With respect to claim 3, the at most two transistors (e.g., 304 and 318 for 206 in Fig. 3 and 404 and 418 for 208 in Fig. 4) of the master and slave latch circuits, respectively, each receives the clock signal (e.g., CK) at a respective gate.  
With respect to claim 4, in response to SE controlling 502 in Fig. 5, either the scan-in signal or the data signal is selected.
With respect to claim 5, a logically inverted clock signal (e.g., CK is logically inverted from /CK) is provided to the at most two transistors (e.g., 304 and 318 for 206 in Fig. 3 and 404 and 418 for 208 in Fig. 4) of the master and slave laches (e.g., Figs. 3 and 4, respectively).  
With respect to claim 6, as best as understood, the at most two transistors (e.g., 304 and 318 for 206 in Fig. 3 and 404 and 418 for 208 in Fig. 4) of the first and second latch circuits (e.g., Figs. 3 and 4, respectively), respectively, comprise a p-type metal-oxide-semiconductor transistor (e.g., 304 and 404) and an n-type metal-oxide-semiconductor transistor (e.g., 318 and 418).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2004/0150449 to Durham et al. (“Durham”).
With respect to claim 1, Durham discloses in Fig. 2 a method to operate a flip-flop circuit, comprising:
receiving a scan-in signal and a data signal (e.g., as discussed below);
selectively coupling (e.g., as discussed below) either the scan-in signal or the data signal to coupled master (e.g., 107) and slave (e.g., 111) latches; and
based on a clock signal (e.g., I1clk), selectively activating either the master latch (e.g., 107) or the slave latch (e.g., 111) so as to latch the scan-in signal (e.g., discussed below) or the data signal (e.g., d) as an output signal (e.g., q) of the flip-flop circuit (e.g., Fig. 2).  Durham fails to disclose that the Fig. 2 flip-flop circuit may be used for selectively receive additional scan-input instead of data d.  However, it was notoriously well known to a person of ordinary skill in the art before the effective filing date of the claimed invention that a flip-flop circuit receiving data may be used to selectively receive additional scan-input instead of data; an official notice of the foregoing fact is hereby taken.  For example, US 9,923,552 to Blutman discloses in Fig. 5 multiplexer 502 selecting between data signal D and scan-in signal SI in Fig. 5 as input to the Fig. 5 flip-flop.  Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to selectively receive in Fig. 2 of Durham additional scan-input instead of data d in light of the notoriously well-known teaching that a flip-flop circuit receiving data may be used to selectively receive additional scan-input instead of data because such a modification adds use of the same circuit for the additional scan-input.
With respect to claim 6, as best as understood, the at most two transistors (e.g., m5 and m3 for 107 and m11 and m9 for 111) of the first and second latch circuits (e.g., 107 and 111), respectively, comprise a p-type metal-oxide-semiconductor transistor (e.g., m5 and m11) and an n-type metal-oxide-semiconductor transistor (e.g., m3 and m9).
With respect to claim 7, 121 in Fig. 2 delays the clock signal (e.g., I1clk) to the master latch (e.g., 107) but not delay the clock signal to the slave latch (e.g., 111).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNG KIM whose telephone number is (571)270-7964.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Lincoln Donovan, can be reached at (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JUNG KIM/
Primary Examiner, Art Unit 2842